Citation Nr: 1760618	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-38 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for degenerative arthritis of the cervical spine.

2. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from January 1958 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing in a July 2017 VA Form 9 (substantive appeal).  In October 2017 the Veteran submitted a written request to withdraw his request for a videoconference hearing before the Board, the Veteran's hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.702(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 30 percent for his service-connected degenerative arthritis of the cervical spine.  The Veteran also seeks a rating in excess of 10 percent for his peripheral neuropathy of the left upper extremity.

In a September 2012 correspondence, the Veteran asserted that the July 2012 VA examination was inadequate.  The Veteran stated that he was not sure how some of the testing related to his neck condition, and he stated that he told the examiner that he was unable to look up, down, left, or right without much discomfort, and that his left arm and hand would go to sleep.  However, the examiner reportedly did not acknowledge the Veteran's statements.

The Veteran was afforded a neck (cervical spine) conditions VA examination in July 2012, which reflected a diagnosis of degenerative disc disease.  The examiner noted that the Veteran reported that he had some soreness with range of motion, and took tramadol to treat his condition.  The Veteran's main complaint was that if he flexed his neck longer than 10 minutes, he would get discomfort.  Physical examination of the Veteran reflected no limitation of motion and no objective evidence of painful motion.  The examiner noted that the Veteran was able to perform repetitive-use testing with no limitation of motion and no functional loss.  Although the examiner noted that the Veteran reported soreness with range of motion, physical examination of the Veteran did not reveal painful motion.  The Veteran's report of soreness is inconsistent with the range of motion testing which noted that there was no pain including on repetitive-use testing.

The Veteran was also afforded a peripheral nerves conditions VA examination in July 2012, which reflected a diagnosis of peripheral neuropathy.  The Veteran reported for the previous two years, his left hand would sometimes tingle.  Physical examination of the Veteran reflected mild paresthesias and/or dysesthesias of the left upper extremity.  The examiner did not discuss the Veteran's assertion that his left arm would go to sleep.

In light of the Veteran's contentions which appear to indicate that the Veteran's disabilities are worse than shown on most recent VA examination, the Board finds that VA examinations are warranted to determine the current severity of the Veteran's degenerative arthritis of the cervical spine and the current severity of the Veteran's peripheral neuropathy of the left upper extremity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's degenerative arthritis of the cervical spine.  The examiner should conduct range of motion testing of the Veteran's cervical spine.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's cervical spine disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

a. The existence of any ankylosis of the spine should also be identified.

The examiner should state whether the Veteran's limited motion of the cervical spine is analogous to ankylosis.

b. The examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

c. The examination must include testing of the cervical spine for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

d. If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on relevant sources, including lay statements of the Veteran.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. The Veteran should be provided a VA neurological examination to assess the current severity of the Veteran's peripheral neuropathy of the left upper extremity.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





